


Exhibit 10.2
FIRST AMENDMENT TO THE
PNM RESOURCES, INC.
LONG-TERM PERFORMANCE CASH PROGRAM
 
Effective January 1, 2004, PNM Resources, Inc. established the PNM Resources,
Inc. Long-Term Performance Cash Program (the “Plan”).  The purpose of this First
Amendment is to satisfy the requirements of Section 409A of the Internal Revenue
Code of 1986 (the “Code”).  Section 409A of the Code became applicable to the
Plan as of January 1, 2005.  The Plan has been and shall continue to be
administered in good faith compliance with the requirements of Section 409A from
January 1, 2005 through December 31, 2008.
1.           Except as noted below, this First Amendment shall be effective as
of January 1, 2009.
2.           The Section of the Plan entitled “Award Payouts” is hereby amended
and restated in its entirety to read as follows:
 
· Award Payouts
 
After the end of each Performance Period, the Committee will calculate the
Company’s TSR performance and will approve Awards, if applicable.  The payment,
generally, will be made by March 15 following the end of the applicable
Performance Period.  If it is administratively impracticable to make the payment
by March 15, the payment will be made as soon as reasonably practical following
March 15.  The payments also may be delayed in accordance with regulations
issued pursuant to Section 409A of the Internal Revenue Code.  Awards will be
issued to Participants in the form of cash.
 
3.           This First Amendment amends only the provisions of the Plan as
noted below, and those provisions not expressly amended shall be considered in
full force and effect.  Notwithstanding the foregoing, this First Amendment
shall supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this First Amendment.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
as of this 8th day of December, 2008.
PNM RESOURCES, INC.
 
 
By:   /s/ Alice A. Cobb
                                                                    
          Its: SVP, Chief Administrative Officer

 
 
2

--------------------------------------------------------------------------------

 
